ORDER

PER CURIAM.
Richard Lee Ward (Husband) appeals the judgment of the Circuit Court of Holt County dissolving his marriage to Carol Sue Ward (Wife). Specifically, Husband challenges the trial court’s decision to strike Husband’s pleadings and to preclude Husband from, presenting evidence at trial and the court’s subsequent distribution of the marital assets. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).